Citation Nr: 1539685	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  13-06 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for eczematous changes, to include the head, palmar aspect of the hands, wrists, buttocks, and lower extremities (claimed as a skin condition of the hands and wrists).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1959 to July 1961, October 1961 to August 1962, and January 1990 to May 1991, with additional service in the Reserves.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Sioux Falls, South Dakota Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran filed a notice of disagreement (NOD) in November 2011.  A statement of the case (SOC) was provided in January 2013.  The Veteran perfected his appeal with the timely submission of a VA form 9 (Substantive Appeal) in February 2013.

The Veteran was provided with a Board hearing before a Veterans Law Judge (VLJ) via live video teleconference at the RO on April 2015.  A copy of the transcript has been associated with the claims file.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The RO denied service connection for a claim for eczematous changes, palmar aspect of the hands, claimed as skin condition of the hands and wrists, in September 2004.  The Veteran was notified of the decision on September 20, 2004 and as of September 20, 2005; the decision was finalized, as the Veteran did not submit any additional evidence or any intention to appeal.  The Veteran then submitted a claim to reopen in March 2010, which was subsequently reopened and denied on the merits by the RO in an April 2011 rating decision, which is the subject of the instant appeal.

2.  Evidence added to the record since the final September 2004 rating decision, with regard to the issue of entitlement to service connection for eczematous changes is cumulative or redundant of the evidence of record at the time of the decision and does not raise a reasonable possibility of substantiating the Veteran's claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the claim of entitlement to service connection for eczematous changes, to include the head, palmar aspect of the hands, wrists, buttocks, and lower extremities (claimed as a skin condition of the hands and wrists).  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. 369 (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In letters issued in May 2010 and June 2010, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit other types of evidence that he could submit in support of his claim. The Veteran also was informed of when and where to send the evidence.  The letters also advised the Veteran of elements required to reopen a previously-denied claim and the specific reasons why his previous claims of service connection had been denied.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional relevant information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112   (2004).

 VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records, private treatment records, and VA medical records have been obtained. 

The record before the Board does not indicate that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43   (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317   (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

The Veteran has also been afforded a hearing before the Board.   In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires the hearing officer (or the VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the presiding VLJ identified the issues to the Veteran, noted the bases for the RO's denial, and indicated the evidence necessary to substantiate the claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim on appeal and the Veteran provided testimony relevant to those elements.  As such, the Board finds that there is no prejudice in deciding the claim at this time and no further action pursuant to Bryant is necessary.

Legal Criteria

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  New evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.   

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  The Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in Virtual VA and the Veteran's Benefits Management System (VBMS).  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran has filed a claim to reopen a previously denied claim on the issue of entitlement to service connection for eczematous changes, to include the head, palmar aspect of the hands, wrists, buttocks, and lower extremities.

The Veteran initially filed a claim for service connection for a skin condition of the hands and wrists back in October 2003.  The evidence at the time of the adjudication of the Veteran's claims in a September 2004 rating decision consisted of service treatment records (STRs), VA outpatient treatment records from September 2003 to October 2003, private treatment records from May 1994 to October 2002, and a general VA examination conducted in August 2004.  The September 2004 rating decision denied that claim on the basis that service treatment records showed no complaints or diagnoses in service and there was no evidence of Southwest Asia service or evidence of a chronic illness that had persisted for at least 6 months for the purposes of consideration under the theory of presumptive service connection.

The September 2004 rating decision is the last final decision prior to the Veteran's March 2010 claim to reopen, which is the subject of the current appeal.  As the Veteran had until September 2005 to file an appeal before that claim was finalized and he did not submit any additional evidence or intent to appeal until March 2010, the Board finds that he must submit new and material evidence to reopen.  38 U.S.C.A. § 5108.

Although, the Veteran's claim was reopened in a subsequent April 2011 rating decision by the RO, the Board notes that irrespective of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed Cir 2001); also Winters v. West, 12 Vet. App. 203 (1999).

Since the September 2004 rating decision was finalized in September 2005, the Veteran has submitted only additional statements reiterating his contentions that his condition is related to military service and additional VA outpatient treatment records were associated with the claims file.  The Veteran also submitted to an additional VA examination.  These records, however, do not provide any discussion of onset during the Veteran's military service and do not otherwise relate the Veteran's condition to such service.  Rather, the VA examination determined that the Veteran's current skin condition is diagnosed as dyshidrotic eczema and is a common disorder that has not been medically found to be related to Southwest Asia service as well as that the Veteran's in-service treatment for a boil on his leg, which was determined to be an acute instance, is unrelated to his current eczematic manifestations.  This evidence is new because it has not been previously considered.  However, this evidence is not material because it is merely cumulative of evidence already known at the time of the September 2004 adjudication; namely that the Veteran had confirmed Southwest Asia service, and that he did have a chronic illness affecting his skin, which has been diagnosed as eczematous changes, but no showing of a relationship to military service in general or Southwest Asia service more particularly.  

Additionally, the Board notes that the RO reopened the Veteran's claim in April 2011 on the basis that there was newly submitted evidence which showed evidence of Southwest Asia service and the presence of a chronic skin condition.  However, upon review of the outpatient treatment records and service personnel records cited in the original September 2004 rating decision, it appears that there was already evidence that was constructively considered at the time of that rating decision confirming that the Veteran had Southwest Asia service and a chronic skin condition, as the Veteran's service personnel records, to include DD 214, showed verified service dates from January 20, 1991 to May 3, 1991 in Saudi Arabia, as well as numerous instances in the treatment records (July 20, 1998; July 21, 1998; and April 2000) in which the Veteran had received treatment for eczema on his hands and wrists.  Therefore, such findings at the time of the April 2011 rating decision were merely redundant, as they were already known, or should have been, at the time of the September 2004 rating decision.  Moreover, the concurring opinion in the Shade decision specifically pointed out that if the evidence supporting the claim is insufficient to trigger the duty to assist when the old and new evidence is considered together, then the new and material standard has not been met and the claim should not be reopened.  Shade, 24 Vet. App. at 123.  It was further noted that reopening a claim only to deny it without providing assistance would be a hollow, technical decision and that there was no reason to expend agency resources on a semantic determination that is not tied to a meaningful procedural duty.  Id. at 123-24.  Here, the October 2013 VA opinion is against the claim, so reopening the claim would not trigger the duty to assist. 

The Veteran has not provided any new evidence relating to the elements of any in-service incurrence, as STRs are silent for any such mention, or nexus, and he has provided no medical opinions to support his contentions, nor has he shown that his skin disorder is an undiagnosed illness or a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or any diagnosed illness that the Secretary of the VA determined in regulations warrants a presumption of service-connection.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Accordingly, the newly submitted statements, outpatient treatment records, and VA examinations do not provide any new evidence that would indicate that the Veteran had in-service incurrence of eczematous changes, to include the head, palmar aspect of the hands, wrists, buttocks, and lower extremities or nexus, to include under the presumptive provision for Southwest Asia service.  Rather, the evidence is cumulative and redundant and already received by the RO in its final September 2004 rating decision.  Since there is no new non-redundant evidence that shows the Veteran has an in-service incurrence of eczematous changes, to include the head, palmar aspect of the hands, wrists, buttocks, and lower extremities or nexus, to include under the presumptive provision for Southwest Asia service, the evidence does not raise a reasonable possibility of substantiating the claim and thus is not material to the Veteran's claim.

Consequently, the Board finds that new and material evidence has not been received since the September 2004 final RO decision and reopening the claim for service connection for eczematous changes, to include the head, palmar aspect of the hands, wrists, buttocks, and lower extremities is not warranted.


ORDER

New and material evidence having not been received; the claim of entitlement to service connection for eczematous changes, to include the head, palmar aspect of the hands, wrists, buttocks, and lower extremities (claimed as a skin condition of the hands and wrists), is not reopened; the appeal is thus denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


